NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GEORGE ALCANTAR,
Petiti0n.er,
V.
INTERNAL REVENUE SERVICE,
Respondent.
201}-3010 _
Petition for review of an arbitrator’s decision in case
n0. NB2564 by Norman Brand.
ON MOTION
Before LOURIE, MAYER, AND DYK, Crlrcuit Judges.
PER CUR1AM.
0 R D E R
George Alcantar moves for reconsideration of this
court’s dismissal of his petition for revieW.
On Decen1ber 8, 2010, this court dismissed Alcantar’s
petition as untimely That order explained that the court
received the petition 63 days after the arbitrator’s deci-
sion. That order further explained that a petition for

ALCANTAR V. IRS 2
review of an arbitrator’s decision must be filed within 60
days of receipt of the decision See 5 U.S.C. §§ 7121(f),
7 703(b)(1).
Alcantar claims that it is "irrelevant" when his union
representative received the award. The court, hoWever,
rejected this argument, explaining that the time for filing
a petition starts when a copy of the final decision is re-
ceived by petitioner’s designated union representative
See Ballard v. Defense Logistics Agency, 38 F.3d 1223
(Fed. Cir. 1994); see also Gragg o. Un.ited States, 717 F.2d
1343 (Fed. Cir. 1983).
Accordingly,
IT ls 0RDERE:o THAT:
Alcantar’s motion for reconsideration is denied
FoR THE Co’URT
AUG 31 2011
/s/ J an Horba1_v
Date J an Horba1y
C1erk
cc: George Alcantar
William P. Rayel, Esq. pulp
B.S. COURT 0F APPEALS FOR
524 THE FEDERA11 C|RGUlT
AUG 31 2011
!AN HORB1lLY
CLERK